 In- theMatter Of COLORADO, PORTLANDCEMENT` COMPANYandCONSTRUCTIONWORKERS DIVISION OF DISTRICT 50, UNITED MINEWORKERS OF AMERICACase No. R-41'339:-Decided' October 30, 19412Jurisdiction:cement- manufacturing industry.Investigations ands Certification:of Representatives:existence of question,: re-fusal to. accord' petitioner. recognition until certified by the Board ; electionnecessary.Unit.Appropriate for Collective Bargaining:production and maintenance em-ployees at one mill and quarry- of Company, including truck drivers, watch-men, and the-assistant chief, engineer, but excluding, clerical and supervisory,employees.Mr. J. F. Kaufman,of Denver, Colo., andMr. M. F. Fleming,,ofPortland, Colo., for the. Company.Mr. Fred Hefferly,ofDenver, Colo.,Mr. Austin Barnes, Mr.Craddoc I. Davies,andMr. Everett Runkle;of Florence, Colo., forU. MI. W.Mr: M'elvin.Ferron,of Seattle,Wash., for the A. F. of L.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE. CASEUpon an amended petition duly filed by Construction WorkersDivision of District 50, United Mine Workers of America,, hereincalled'U.M. W.,, alleging that, a question affecting commerce hadarisen concerning the representation of employees of Colorado Port-land Cement Company, Portland, Colorado, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate'hearing -upon due'notice before Elmer L: Hunt, Trial, Examiner.Said hearing, was held at Florence, Colorado,, on September 24, 1942.The Company, the, U^ M. W., and United' Cement, Lime and, GypsumWorkers International' Union, affiliated' with American Federation, ofLabor, herein calledi the- A. F. of L., appeared, and participated.Allparties were afforded' full opportunity to be heard,, to -examine and45, N. L. Jr. B , No 36'197 19811DECISIONS OF NATIONALLABOR RELATIONS BOARDcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings are free from prejudicial errorand are hereby affirmed.'Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESS OF THE COMPANYThe Colorado Portland Cement Company, a Colorado corporation,is engaged in the manufacturing and wholesaling of cement and cementplaster.For this purpose it owns and operates two mills and quarries.During the last year the Portland mill and quarry,' has produced andsold approximately 800,000 barrels of cement and plaster valued atapproximately $2,000,000, 15 percent of which was shipped to ' pur-chasers in other States.The Company admits, and we find, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.H. THE ORGANIZATIONS INVOLVEDConstruction Workers Division of District 50, United Mine Workersof America, and United Cement, Lime and Gypsum Workers Inter-national Union, affiliated with American Federation of Labor, arelabor organizations, admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONAbout August 12, 1942, the U. M. W. requested recognition as the-bargaining agent for the Company's employees and sought to arrangea consent election.The Company refused the request and will notrecognize the U. M. W. as the bargaining agent unless and until it iscertified by the Board.The Regional Director's statement, introduced into evidence at thehearing, shows that the U. M. W. and the A. F. of L. each representsa substantial number of employees in the unit hereinafter found to beappropriate.'1The Portland mill and quarry is the only operation involved herein. It employs ap-proximately 136 persons.2The Regional Director reported that the U.M. W. submitted 101 authorization cards,of which 71 were dated July 8 to August 20, 1942, and 30 were undated;that all the cardsbore apparently genuine original signatures;and that 91 cards bore the names of personson the Company's pay roll of August 31, 1942.The A. F. of L submitted 37 authorizationcards,dated August 18 to 28, 1942,all of which bore apparently genuine original signa-tures,and 35 of which bore the names of persons on the Company's pay roll of August 31,1942.The A. F. of L submitted 15 additional cards to the Trial Examiner,who foundthat all 15 cards bore apparently genuine original signatures,were dated August 25 toSeptember 18, 1942, and bore the names of persons on the Company's pay roll of August31, 1942. COLORADO PORTLAND CEMENT COMPANY199We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties desire a unit of production and maintenance employees.They allagree to exclude clerical employees,of whom there are four,and we shall exclude them.The parties are in dispute as to truckdrivers,watchmen,laboratory employees,and supervisory employees.Truck drivers and watchmen:There are two truck drivers, whom theU. M. W. and the A. F. of L. desire to include.3 They drive only onthe premises, are paid by the hour, and are considered by the Companyas common laborers.There are three watchmen whom the U. M. W.desires to include, and the A. F. of L. and the Company desire to ex-clude.They are paid by the hour and perform the customary dutiesof watchmen.We find that both the truck drivers and the watchmenshould be included in the unit.Laboratory employees:The laboratory,in which there are eight em-ployees, is divided into a chemical and physical laboratory.Theparties agreed to exclude the employees in the chemical division.TheU. M. W. desires to include,and the A. F. of L. and the Company wouldexclude, the employees in the physical laboratory.Both divisions arein the same building and both are under the supervision of a chiefchemist.The chief chemist testified that the work in both divisionsis technical and that it is necessary for the employees in both to havean understanding and knowledge of chemistry.All but one of thelaboratory employees have at least a high school education.They donot perform any production work except in the sense of controllingthe quality of the raw material and finished product,which they testaccording to a procedure outlined by the chief chemist.We shallexclude all the employees in both divisions of the laboratory,as wellas the chief chemist, who is a supervisory employee.Supervisory employees:The U. M. W. seeks to exclude all employeeswho act in a supervisory capacity;the A. F.of L. would exclude assupervisory only those foremen who are not"working foremen"; andthe Company desires to exclude as supervisory the general foreman,foremen, and the chief and assistant chief engineer of the powerhouse.The plant superintendent testified that he is the only person who hasthe authority to hire and discharge employees, but that there are otheremployees who can recommend hiring and discharging,and who other-wise carry responsibility and perform the duties of supervisors.Cozad is the general foreman of the mill,which includes the kiln,raw, mechanical,and finish departments.He is the chief assistant toThe Company took no position as to the truck diners. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant superintendent, from whom he delegates authority to thequarry foreman, the shift bosses, the chief engineer, and the chief elec-trician.Donahue is foreman of the quarry which includes the crush-ing department.He has approximately 20 men under him.Brohmalis shop foreman of the mechanical department.He is a machinist andis highly skilled.He is the supervisor and is in complete control of therepairmen during the absence of the general, foreman, Cozad.Thefinish department is under the supervision of shift bosses, of whomthere are 5: Brogran, Weber, Callis,4 Knisley, and Jones.The shiftbosses alternate so that one is in charge of each 8-hour shift.'They actas head millers and have the responsibility of regulating the finenessof materials according to reports furnished by the laboratory.Myersis the chief engineer in the power department.He has supervisionover the other engineers.Kenley is the assistant chief engineer.Heis paid on an'hourly basis, whereas Myers is on a salary.Kenley has nosupervision except during Myers' absence.Leak is chief electrician inthe electrical department, with 5 men under him.Lucas is chiefchemist in charge of both divisions of the laboratory.Dixon is fore-man of the plaster plant with 7 men under him. In the shipping de.partment Victor and Phillip Bononcini, brothers, are in charge, eachon alternate days.They have approximately 20 employees undertheir supervision.All but 4 of the above-named employees are paid asalary, and all except Kenley act in a supervisory capacity.We findthat all these employees, other than Kenley, are supervisory, and weshall exclude them as such from the unit.We find that all production and maintenance employees of the Com-pany at its Portland, Colorado, mill and quarry, including the truckdrivers, watchmen, and Kenley, the assistant chief engineer, but ex-cluding clerical employees and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE-DETERMINATION OF REPRESENTATIVESThe U. M. W. prefers the pay-roll period from the middle ofAugust to the middle of September as the eligibility date, but offersno reason for the preference.We shall, therefore, follow our usualpractice concerning the eligibility date, and shall direct that thequestion concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.Callis is also referred to as Despotopulos.The mill runs 24 hours a day, in 3 shifts of 8 hours each. COLORADO PORTLAND CEMENT COMPANY201DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct,49 Stat. 449,and pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,it is herebyDZRFCTFD that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Colorado Portland Cement Company, Portland,Colorado, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty(30) clays from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-second Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 10,of said Rules and,Regulations,among theemployees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediatelyprecedingthe date of this Direction,including any such employeeswho didnot work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by ConstructionWorkers Division of District 50, United Mine Workers of America,or by United Cement,Lime and GypsumWorkers InternationalUnion, affiliated with American Federation of Labor, for the pur-poses of collective bargaining,or by neither.MR. GFRARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.